 15TH AVENUEIRON WORKS15th AvenueIronWorks,Inc., and Abitat BuildersandManagementCorp.andShopmen'sLocalUnion No.455 of the International AssociationofBridge,StructuralandOrnamental IronWorkers, AFL-CIO15thAvenueIronWorks,Inc.andShopmen's LocalUnion No.455 of the International AssociationofBridge,StructuralandOrnamental IronWorkers, AFL-CIO. Cases 29-CA-10125, 29-CA-10234, 29-CA-10799, and 29-CA-1096929 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 29 November 1984 Administrative LawJudge Steven Davis issued the attached decision.Exceptions thereto were to have been filed withthe Board by 24 December 1984. As no exceptionsor requests for an extension of time appeared tohave been filed, the Board pursuant to Section10(c) issued an Order on 2 January 1985,1 adoptingthe decision and order of the judge. Thereafter, theRespondent contacted the Board and later sent anaffidavit saying that it had mailed a request for anextension of time to file exceptions on 23 Decem-ber 1984. On 4 January the Board rescinded theSection 10(c) Order and instructed that 23 Januarywas the last date for filing exceptions. On 16 Janu-ary the Union objected to the rescission and re-quested that the Board reinstate its original Order.Thereafter, on 18 January the Respondent re-quested another extension of time for filing excep-tions.Over the Union's objection the Board grant-ed a second extension and set 25 February as thedue date for exceptions.On 1 March the Respondent's exceptions werereceived in the Board's mailroom at headquarters.The exceptions are dated 21 February and post-marked 26 February. No certificate of service wasincluded with the exceptions. In view of the latefiling, the Board on 25 October issued a Notice toShow Cause why the exceptions should not bedeemed waived as untimely filed. The notice statedthat responses were to be received on or before 8November. Counsel for the General Counsel re-sponded timely, stating that he took no position onthe issue. Thereafter, the Board receiveda letterfrom the Respondent, dated 26 November, whichstated in relevant part:We did not reply to the Notice to Show Causebecause the documents submitted in February,1Unless otherwise indicated all dates refer to 1985643dicating that the exceptions were filed on orbefore February 25, 1985.Iam responding at this late date so that theBoard doesnot assumethat I am ignoringtheirNotice to Show Cause. However, I reit-erate that the records speak for themselves inthat the exceptions were timely filed.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision andrecord in this case. No good cause having beenshown why the Respondent's exceptions should notbe deemed waived as untimely, the Board has de-cided to reject the exceptions and to affirm thejudge's rulings,findings, and conclusions and toadopt his recommended Order.Section 102.48(a) of the Board's Rules and Regu-lations states:In the event no timely or proper exceptionsare filed as herein provided, the findings, con-clusions,and recommendations contained inthe administrative law judge's decision shall,pursuant to section 10(c) of the act,automati-cally become the decision and order of theBoard and become its findings, conclusions,and order, and all objections and exceptionsthereto shall be deemed waived for all pur-poses.Section 102.46(a) of the Board's Rules furtherspecifies that exceptions to the judge's decisionmustbe filed with the Board, in Washington, D.C.,within the time period allowed by the Board, andSection 102.114 of the Board's Rules states thatsuch exceptions must be received by the Boardbefore the close of business of the last day of thetime limit.InCentralMotor Express,276NLRB 1205(1985),we stated that documents are "filed" withthe Board when they are received in the Board'smailroom at itsheadquarters inWashington, D.C.We also stated, "When a party places documents inthe mail at a timewhen he can reasonably expectthat such action will result in their timely receipt,that party has the rightto assumethat such willoccur."The Respondent could not have reasonably ex-pected a timely receipt of its exceptions inasmuchas they were not posted until the day after the dateset for filing exceptions. Further, the Respondentintentionally disregarded the due date set in theBoard'sNotice to Show Cause and thus did nottimelyavailitself of the opportunity to explain thelatesubmissionby responding to theBoard's279 NLRB No. 91 644DECISIONSOF NATIONALLABOR RELATIONS BOARDNotice to Show Cause. Moreover, the Respond-ent's belated 26 November letter is insufficient tojustify acceptance of the exceptions, based on thebare claim that an affidavit of service indicated thatthe exceptions were filed on or before 25 February1985.Contrary to the Respondent's assertion, itsFebruary submission does not contain an affidavitof service.2 Under these circumstances, we deemthe exceptions waived, and we adopt the decisionand recommended Order of the judge.ORDERIt is ordered that the Respondents, 15th AvenueIronWorks, Inc. and Abitat Builders and Manage-ment Corp., Brooklyn, New York, their officers,agents, successors, and assigns, shall take the actionset forth in the judge's recommended Order.2 Inasmuch as the purported "affidavit of service" attached to the ex-ceptions was mailed to the Board, the Respondent could not have validlyattested to anything more than the date that these documents wereplaced in the mail The record does not indicate when this event oc-curredElias Feuer, Esq.,for the General Counsel.Richard Berg,andSalvatore Spinelli,Esqs.,of Flushing,New York, for the Respondent.Vicki Erenstein,Esq. (Sipser,Weinstock,Harper,Dorn &Leibowitz),of New York, New York, for the ChargingParty.DECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge. Pursuantto charges filed in December 1982; in February, October,and November 1983; and on January 9, 1984, by Shop-men's Local Union No. 455 of the International Associa-tion of Bridge, Structural and Ornamental Iron Workers,AFL-CIO (the Union) complaints were issued on March31, 1983, December 7, 1983, and February 16, 1984, byRegion 29 of the National Labor Relations Board, andwere thereafter consolidated for hearing, which was heldbeforeme in Brooklyn, New York, on October 17-21and December 22, 1983, and March 5 and 6, and April18-20, 1984.The complaints, as amended at the hearing, allege that15th Avenue Iron Works, Inc. (15th Avenue) and AbitatBuilders and Management Corp. (Abitat), or both calledRespondent, violated Section 8(a)(3) and (1) of the Actby(a)Discharging Angel Rosario and laying off Francis-co Garcia and Jose Rodriguez because of their member-ship in and activities on behalf of the Union.(b)Discharging Mario Castro and Haun Corrales be-cause of their membership in and activities on behalf ofthe Union, and because they gave testimony at a hearing.(c)Withholding from Carlos Arias money from a bankloan.(d) Ceasingthe assignmentof overtime following theBoard election.(e)Assigning Mario Castro to more arduousand lessagreeable job tasks.The complaints also allege that Respondent failed andrefused to bargain with the Union in violation of Section8(a)(5) and(1) of the Act by(a)Failing to provide certain requested informationconcerning unit employees.(b) Canceling negotiation sessions.(c)Withdrawing all its bargain proposals and its agree-ments with the Union on certain items previously agreedto.(d)Demanding as a condition of reaching agreementthat the Union agree to liquidate Respondent's backpayliability in the unfair labor practice cases, and also agreenot to maintain such unfair labor practice charges.The complaints finally allege that Respondent violatedSection 8(a)(1) of the Act by interrogating employeesconcerning their union membership; threatening employ-eeswith discharge, plant closure, and removal of theplant if they became or remained members of the Union;threatening employees with discharge if they voted inthe Board election; keeping under surveillance the meet-ings of the Union by photographing a meeting; andthreatening a union official with bodily harm if he didnot cease his organizing activities.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel and Respondent,Imake the followingFINDINGS OF FACT1.JURISDICTION15thAvenue, a New York corporation, having itsprincipal office and place of business at 1676 61st Street,Brooklyn, New York, is, and has been at all times mate-rialherein, engaged in the manufacture, sale, and distri-bution of iron staircases, railings, window guards, and re-lated iron products.During the year ending December 31, 1982, 15thAvenue, in the course and conduct of its business oper-ations, purchased and caused to be transported and deliv-ered to its place of business supplies and materials valuedin excess of $50,000, which were delivered to its Brook-lyn,New York place of business directly from locationsoutside New York. Respondent admits, and I find, that15thAvenue is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.Abitat, a New York corporation, having its principaloffice and place of business at 6016 15th Avenue, Brook-lyn,New York, is and has been at all times materialherein, engaged in business as a masonry contractor onconstruction sites.The General Counsel alleges that 15th Avenue andAbitat constitute a single integrated business enterprise.Inasmuch as I have found, for the reasons discussedhereafter, that 15th Avenue and Abitat are a single inte-grated enterprise, jurisdiction over Abitat is obtained by 15TH AVENUEIRON WORKSvirtueof the Board having jurisdiction over 15thAvenue.IIALLEGED UNFAIR LABOR PRACTICESA Single Integrated Enterprise1Facts15th Avenue has been in business for 25 years. It man-ufactures and installs iron rails, fences, stairs, cellardoors, and small structural steel items. The officers of15th Avenue are three family members: Giovanni (presi-dent and sole stockholder), Pat, and Steve Degliuomini. iThe office of 15th Avenue is at 1676 61st Street, Brook-lyn.Abitatwas organized in January 1982. The addresslisted on its incorporation papers for the service of proc-ess is the address of 15th Avenue Ironworks. Its officersare Pat and Steve Degliuomini, president and treasurer,respectively, Thomas Galletta, vice president, and BiagioLamberti.Galletta,Pat, and Lamberti each have a 30-percent interest in the Company, while Steve has a 10-percent share It is engaged in such work as masonry andconcrete, brick, block, and foundation jobs. It was de-scribed as a general contractor which subcontracts muchof its work. It was testified that if Abitat is engaged in ajob needing iron work it will "favor" 15th Avenue and,similarly, 15th Avenue will "favor" Abitat if it needs ageneral contractor.Itwas stipulated that from the time that Abitat wascreated, until about March 16, 1982, when Abitat openeditsown bank account, 15th Avenue issued checks toAbitat, Abitat's suppliers and subcontractors, and to Gal-lettaHowever, even thereafter, 15th Avenue occasional-ly paid Abitat's bills, for example, if Abitat was short ofmoney 15th Avenue would advance sufficient funds toAbitat to pay Abitat's payroll. 15th Avenue was thereaf-ter reimbursed by Abitat. Prior to March 1982 Abitatshared an office with 15th Avenue but paid no rent forit,and Abitat's clerical work was performed by 15thAvenue personnel and by Galletta. In March 1982 Abitatopened its office which is 2-1/2 blocks from 15th Ave-nue's office. Pat and Steve Degliuomini have continuedto sign Abitat's checks.The accountants, insurance brokers, and labor attorneyfor 15th Avenue and Abitat are the same.Although it was testified that 15th Avenue and Abitatare separate companies, Abitat worked on only one jobatwhich 15th Avenue played no role.When Abitat performed renovation work on the build-ing leased by 15th Avenue, Abitat was paid by 15thAvenue on the basis of payroll plus cost of materials. Noprofitwas included in the pricing of the job. Duringsuch renovation work, employees of 15th Avenue wereasked to and did work with Abitat's employees, but werepaid by 15th Avenue.During the period October 1982 to January 22, 1983,Abitat Officials Galletta and Lamberti were included inthe same Blue Cross coverage, on the account of 15thAvenue, as Pat and Steve Degliuomini. Similarly, all3For clarity, theywill sometimesbe referredto as Pat and Steve645those persons were includedin the sameU.S. life cover-age, on Abitat's account, during August 1982.Pat and Steve Degliuomini make the day-to-day deci-sions concerning the operation of 15th Avenue, and Gal-lettamakes such decisions for Abitat. According to Pat,Galletta does not work at 15th Avenue and has no voicein 15th Avenue policy.Pat Degliuomini stated that Galletta is in charge of theoperation of Abitat, adding however that Galletta keepshim advised of its daily operation. Although Gallettamakes the decisions covering Abitat's operation, Pat isoccasionally consulted concerning certain jobs. For ex-ample,Pat suggestsdifferentways of doing certainwork, in order to obtain a less expensive, faster result.From January 1982 to the summer of that year, Pat andSteveDegliuomini performed such work for Abitat aschecking some jobs and giving their opinion on certainwork.SinceMarch 1982 Pat and Steve Degliuomini havebeen in Abitat's office less than 5 hours per week. Thereare timeswhen they do not visit that office for months ata time.Pat and Steve spend most of the week perform-ing physical labor at 15th Avenue's jobsite.PatDegliuomini stated that Galletta does the hiringforAbitat.Pat never told him not to hire someone.However, as to discharge, when Union Official Schifanoattempted to question Galletta concerning the dischargeof Angel Rosario, an Abitat employee, Galletta toldSchifano to speak with Pat. Pat told Schifano that hehad a lot of problems with Rosario, "could not take it,"and did not want to see Rosario any more. Pat admittedthatGalletta tried to recall Rosario to work. Moreover,Rosario received unemployment insurance on the ac-count of 15th Avenue. Also, Pat Degliuomini testifiedthat he told Galletta that certain 15th Avenue employeeswould be available to him to work on the renovation ofthe 15th Avenue premises, and in this connection 15thAvenue employee Frank Garcia was given orders byGalletta to perforn certain work but he refused. Thereaf-ter,Steve Degliuomini told Garcia that he was disap-pointed with him for refusing Galletta's instructions.2.AnalysisThe Supreme Court held inElectricalWorkers IBEWLocal 1264 v. Broadcast Service of Mobile,380 U.S. 255,256 (1965), that in determining whether enterprises con-stitute a single employer:The controlling criteria, set out and elaborated inBoard decisions, are interrelation of operations,common management, centralized control of laborrelations and common ownership.The Board inBlumenfeld Theatres Circuit,240 NLRB206, 214-215 (1979), held that a "single employer" status,for the purposes of the National Labor Relations Act,depends on all the circumstances of the case and that notall the "controlling criteria" specified by the SupremeCourt (inRadio & Television Broadcast Technicians,supra) need be present.The Court inNLRB v. Deena Artware,361U.S. 398,402 (1960), held that the "single employer" standard is 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelevant to the determination that"separate corporationsare not what they appear to be,that in truth they are butdivisions or departments of a single enterprise."The ThirdCircuit inNLRBv.Browing-Ferris Indus-tries,691 F.2d 1117, 1122 (3d Cir.1982), held:A "single employer"relationship existswheretwo nominally separate entities are actually part ofa single integrated enterprise so that,for all pur-poses, there is in fact only a"single employer." Thequestion in the"single employer"situation,then, iswhether the two nominally independent enterprises,in reality,constitute onlyone integratedenterprise.The evidence establishes that 15th Avenue was theprime mover in the creation of Abitat and its initial orga-nization.The Degliuominis are officers and stockholdersof both companies.Angelus Block Co.,250 NLRB 868,876 (1980).Abitat used 15th Avenue as its office when itopened but paid no rent for doing so, listed 15th Ave-nue's address as the location for the service of process;and 15th Avenue issued checks to Abitat,its suppliers,and subcontractors, and thereafter paid Abitat's bills if itwas short of funds for payroll.Edward C.Kelly Co.,230NLRB 337, 338-339 (1977).The interrelationship of 15th Avenue and Abitat isclearly shown in the fact that Abitat worked on only onejob at which 15th Avenue played no role, and that Gal-letta,Abitat'smanager,keeps Pat Degliuomini informedof its daily operations.In addition Pat is consulted as tothe ways in which Abitat should perform its work.Concerning labor relations,employees of 15th Avenuesuch as Rosario were transferred to Abitat's payroll but,when Rosario was discharged,Galletta told Union Offi-cial Schifano to speak with Pat Degliuomini who said hehad problems with Rosario's unemployment and did notwish to see him anymore.Pat and Steve Degliuominihave signed all of Abitat's payroll checks which were re-ceived in evidence.United Contractors Inc.,220 NLRB463, 464 (1975). In performing the renovation work at15thAvenue,Abitat received no profit for such workand its manager,Galletta,supervised 15th Avenue's em-ployees.The officials of both companies were listed togetheron certain medical and life insurance policies of eithercompanyEdwardC.Kelly Co.,supra,and both compa-nies employ the same accountant and law firm.UnitedContractors,supra.Thus, although 15th Avenue and Abitat are now tech-nically separate corporations having separate bank ac-counts and separate payrolls,their operations are interre-lated.Angelus Block,supra. The Degliuominis'father isthe sole owner of 15th Avenue,Pat and Steve own a 40-percent share in Abitat and they are apprised on a dailybasis of Abitat'soperations.Pat and Steve also giveadvice to Galletta on how to perform work,and havechecked some of Abitat's jobs.The companies perform interrelated tasks. Abitat, ageneral contractor, performs concrete,masonry, andfoundation work while 15th Avenue manufactures non-structural steel items such as rails, fences, and stairsEach company"favors"the other when ajob requiringthe expertise of the other is required.Although it is true that Abitat has its own employees,payroll,and office,the evidence supports a finding thatAbitat,formedwith the active assistance of 15thAvenue,continues to have a close business relation to it.Although Galletta is the nominal head of Abitat, it isclear that he looks to the Degliuominis for advice (con-cerningjobs) and direction(concerning the discharge ofRosario)in the performance of his work.I accordingly find and conclude that 15th Avenue andAbitat constitute a single,integrated enterprise as allegedin the complaintB. The Supervisory Status of Nikolas Molfetas1FactsThe General Counsel alleges that Molfetas is an agentand supervisor of Respondent.Respondent denies this.Molfetas, the foreman of 15th Avenue,received healthbenefits that other employees did not enjoy He was theonly employee who received paid vacations. The reasonfor this, according to Pat Degliuomini,was that althoughno company policy existed concerning paid vacations,Molfetas received such a benefit because he was a trust-ed and long-tenured(7 to 8 years)employee, and theother employees did not receive such pay because theyhad not worked for Respondent long enough.His $10hourly wage was far higher than the following wages re-ceived by employees prior to the election Arias, $6.50;Castro,$5;Corrales,$4.25;Garcia,$4.25; Pierre, $4 75;Rivers, $5; Rodriguez,$4.50,Rosario,$4.75,Schiava,$6.25, and Yale, $6.Employee Juan Corrales testified that Molfetas as-signed overtime to the workers,and employees CarlosArias, Francisco Garcia,and Jose Rodriguez stated thatMolfetas gave orders and directed their work.Molfetas,who did not testify, also performed physical work withthe employees.Testimonywas received concerningMolfetas'dis-charge of employees.Employee Arias testified that about1week after the Board election,Arias and employee Al-berto Encarnacion conversed in Spanish.Molfetas toldEncarnacion to stop talking.Encarnacion refused andMolfetas physically tried to eject Encarnacion from theshop.Theywent outside,Molfetas,holding a piece ofpipe,chased Encarnacion who held a rock.Molfetas toldEncarnacion that he never wanted to see him at theshop.Later,Encarnacion spoke to Steve Degliuomini,who shrugged his shoulders. Encarnacion did not retunto work thereafter.2On another occasion, Arias heard a worker who hadbeen employed only 1 day tell Molfetas that he(the newemployee) could do better work than Molfetas. Molfetasreplied that if that was true he must leave and wait forSteve Degliuomini.The new worker replied that Molfe-tas is not the boss and, inasmuch as Steve hired him,2Employee Francisco Garcia testified about a prior fist fight betweenMolfetas and Encarnacion,as a result of which Encarnacion was not dis-charged 15TH AVENUEIRON WORKSonly he could tell him when to leave. The man did notwork for Respondent after that day.Employee Jose Rodriguez testified that he heard Mol-fetas tell his brother-in-law,Antonio Roldriguez, thatsince Antonio failed to appear at work on Saturday, or ifhe did work Saturday he would take off 1 day duringtheweek, "he no longer works for me," and I "nolonger have any work for him" Antonio did not workfor Respondent thereafter.As will be discussed more fully, infra, following theBoard election overtime for the union adherents was se-verely curtailed. Employee Castro repeatedly requestedmore overtime work and Molfetas refused to assign suchwork to him on the ground that he voted for the Union.This uncontradicted testimony clearly shows that Molfe-tas had the authorityto assignand refuse to assign over-time work. Also, Castro gave uncontradicted testimonythat on the day of his discharge he asked Molfetas forand received permission to leave the job early.2.AnalysisSection 2(11) of the Act defines a supervisor as "anyindividual having authority, in the interest of the em-ployer, to hire, transfer, suspend, lay off, recall, promote,discharge,assign,reward, or discipline other employees,or responsibly to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of such au-thority is not of a merely routine or clerical nature, butrequires the use of independent judgment."It is well settled that Section 2(11) must be read in thedisjunctive, and that supervisorystatusisestablished bythe presence of any one of the criteria listed above.Southern Indiana Gas Co. v. NLRB,657 F.2d 878 (7thCir. 1981),NLRB v. Publishers Printing Co,625 F.2d 746(6th Cir. 1980), enfg. 233 NLRB 1070 (1977);Hopp ToppMfg. Co.,250 NLRB 232 (1980);Gurabo Lace Mills, 249NLRB 658 (1980).The evidence set forth above clearly establishes thatMolfetas possessed the authority, which he exercised, todirect the work of the employees, assign overtime work,discharge employees, and grant permission to leave workearly if an employee is sick. Although Molfitas is theforeman who performed physical labor with the men onthe jobs, it is clear that he was endowed with morepower than a mere working foreman with no supervisoryauthorityAccording to Pat Degliuomini, Pat and Stevewould be at the jobsite in the morning to set up thework and start the job off and then would not generallyreturn. Therefore, it is obvious that someone must havebeen in charge of the men during the workday. Thatperson was Molfetas. If Molfetas were not found to be asupervisor, no one with authority over the men would beat the jobsiteI accordingly find and conclude that Nikolas Molfetasisa supervisor within themeaningof the Act.Leyen-decher Paving,247 NLRB 28, 32 (1980).C. The Layoffs of Garciaand Rodriguez and theDischarge of Rosario1.Facts647In early August 1982, Francisco Garcia was the firstemployee to learn about the Union. Union OfficialJohnny Bel spoke to him about the possibility of higherwages and greater benefits with union representation,and asked Garcia to speak to the other employees.Garcia did so and a meeting was held on August 12, atwhich Garcia, Mario Castro, and Jose Rodriguez signedcards for the Union. Carlos Arias and Angel Rosariosigned cards later on August 24, and Juan Corralessigned a card on August 30.Sometime after August 12, Supervisor Molfetas3 askedCastro if he signed a card for the Union and whether heliked the Union. Castro replied that it was his right tosign a card and that he would find out later if he likedthe Union. In other conversations, Castro told MolfetasthatGarcia introduced him to the Union and, as theBoard election of October 15 approached, Molfetas ad-visedCastro that if the Union won the elecion therewould be no overtime, and that the Company would nolonger lend money to employees.Also in August, before Rosario signed his card onAugust 24, Molfetas asked him if he was a member oftheUnion Rosario replied that he was in favor of it.Molfetas then said that "all the Union followers . . andthe other Hispanic workers . . are going to lose theirjob."On August 30, Union Official Anthony Schifano vis-ited the shop, and with Molfetas facing them he askedemployee Garcia where the boss was.4 Schifano then in-troduced himself to Respondent Official Pat Degliuo-mini, told him that the employees selected the Union torepresent them, and asked for recognition Pat repliedthat Respondentis a smallshop, adding that if Respond-ent became organized he would "get rid" of all theworkers and operate with himself and his brother only.Schifano answered that other shops were the same sizeor smaller and that there was nothing wrong with em-ployees joining the Union. Pat then said that the ownerof Respondent was in Europe and that Schifano wouldbe called, noting that "as of now, if worse goes to worse,me and my brother we'll get rid of everybody."Schifano filed a petition for an election with the Boardthe following day.Apparentlyas a resultof the Schifano request for rec-ognition, Pat and Steve Degliuomini discussed the Unionwith the employees as their paychecks were distributedon August30:5 Pat Degliuomini said that he learned that8Molfetas did not testify I may draw an inference from his failure totestify that his testimony would have been adverse to Respondent had hebeen calledMaxwell's Plum,256 NLRB 211, 213 fn 9 (1981)4Garcia placed this visit at August 27 In view of the discussion be-tween Respondent's officials and the employees on August 30, and thepetition filed on August 31 which stated that the demand for recognitionoccurred on August 30, I find that Schifano's visit to the shop occurredon August 30SThe followingisa compositeof the testimony of employees Arias,Garcia, Rodriguez,and Rosario,whom I credit because of their essentialContinued 648DECISIONSOF NATIONALLABOR RELATIONS BOARDsomeone was attempting to organize the shop and who-ever was responsible for that would be fired. He alsosaid that he suspected Garcia, Rodriguez, and Rosario ofbeing the organizers. Steve Degliuomini told the menthat whoever signed cards for the Union would be fired,that there would be no more overtime, and that hewould close the shop or move and change the Compa-ny's name. Pat asked Arias and Alberto Encarnacion ifthey signed cards and they denied doing so. Steve askedthe workers if they had signed cards and there was noresponse.About 1 week later, Arias heard Pat talking to himselfas he walked through the plant saying that whoeverbrought the Union into the shop would be fired.In early July 1982, 15th Avenue hired Victor Jasonwho only worked about 2 weeks and was then apparent-ly replaced by Juan Corrales. In the weeks ending Sep-tember 2 and 9, respectively, Stephen Rivers and FrankMarino were also listed on payroll of 15th Avenue.6On September 8, Garcia and Rodriguez were workingas helpers of Arias on a job that had been in progress for2-1/2 to 3 weeks. At quitting time that day more workwas left to be completed. Steve Degliuomini told Garciaand Rodriguez that they were laid off for lack of work,and that they would be recalled when there was work.Arias asked Steve to lay off the new employee, Corrales,arguing that Corrales was not a good worker whereasRodriguezworked well. Steve replied that if Ariaswanted them retained Arias should pay them.Respondent mailed a letter dated May 10, 1983, to Ro-driguez which statedThere is now a position available with our com-pany.We would like to know if you are interestedin this postion.Please contact us within 48 hours of receipt ofthis letterRodriguez stated that although he was asked to returnto work, he did not do so.Garcia,who began work in April 1981, performedinsideand outsidework for Respondent. Companyrecords show that Garcia did not work from June 18 toJune 25, 1981. He then worked from June 26 to August27, 1981, when he was injured on the job. He was out ofwork, but returned on April 9, 1982, and worked untilSeptember 9, 1982.Jose Rodriguez was employed from January 3 to Sep-tember 8, 1982, performing inside and outside workPatDegliuomini testified that Garcia and Rodriguezwere laid off because they had just completed a job onwhich he needed extra workers and therefore had no fur-ther need or them. He added that he attempted to usethem for the renovation work on his building but theyrefused to work on that project. Pat noted specificallyconsistency and mutual corroboration of this incident Although there issome confusion regarding the date this event occurred-August27 or 30,it is clear that it took place following Schtfano's demand for bargainingIn a letter sent to the Board agent in February 1984, it was assertedby Respondent that Rivers worked from August 23,1982, to September1983, and that Marino worked from March 1978 to July 1980, returnedon September 5, 1982, and was still employed by Respondent at the timethe letter was sent in February 1984thatGarcia refused to help him remove certain woodbeams, and both men told him that such work was "con-struction"which they did not and would not perform.Pat had assigned them to work in the renovation projectbecause there was no outside work for them and toldMolfetas and Galletta that the two employees would beavailable to help them, but he later learned that they re-fused to help, saying that they would not work forAbitat.The work that they refused to do consisted ofmoving and cutting material such as blocks and steeljoints.Garcia, who was the Union's election observer, con-firmed that during the renovation project he was askedseveral times by Galletta to work on that project and herefused because the work-carrying cement blocks-wasto heavy and because he was not paid enough for suchwork.7 They argued and Galletta said that he wouldspeak to Steve or Pat Degliuomini. Thereafter, StevetoldGarcia that he was disappointed in him because herefused to work with Galletta. Garcia replied that for$4.25 per hour he did not want to work on another jobGarcia stated that he was not asked to work on the ren-ovation job thereafter, and it appears that he continuedto work on other projects after his refusals.Rodriguez, however, maintained that he worked, as in-structed, for Abitat during the renovation, which workceased before he was laid off. After returning from hisregular job at 15th Avenue at the end of the day hewould then, as directed, move materials as ordered.Other employees corroborated that they saw Rodriguezperform such workIn this connection, Pat Degliuomini noted that prior tothe election the workers and supervisors were friendlyand cooperative, with the men following orders and Patbuying them lunch, soda, and beer. However, after theelection he noted a marked changed in their attitude-they refused to paint or sweep. If they worked late oneday they would arrive late at work the following morn-ing, and at the end of the day, at 4:30 p.m., they leftabruptlywithout telling him what they had accom-plished on the job they were working on It was Pat'sbelief that the employees were being "coached" by theUnion in their behavior, including their refusals to workon the renovation.Angelo Rosario, who began work for 15th Avenue onFebruary 1981, testified that he was transferred from the15th Avenue to the Abitat payroll on September 8, 1982.Union Official Schifano testified that at a preelectionconference held on September 22, at which an electionagreement was signed, he observed that Rosario's namewas omitted from the list of eligible voters. He was toldthat Rosario was transferred to a construction companywhere he would help in the renovation of the 15thAvenue building, and that he would be returned to thepayroll of 15th Avenue in a couple of weeks.Rosario conceded on cross-examination that after histransfer to Abitat on September 8, Galletta called him on'Garcia conceded that other employees carried cement blocks PatDegluiommi testified that generally employees engaged in constructionwork such as that done by Abitat are paid more than a worker employedby an ironworks company such as 15th Avenue 15TH AVENUEIRON WORKS649September 29 and told him that there would be no workfor him for 1 week. Accordingly, Rosario did not workuntilOctober 4. Galletta called and told him to work onOctober 5 which he did. He did not work on October 6to 13 because he was told there was no work. He re-ceived unemployment benefits. Galletta called him aboutOctober 13 and told him to report to work the next dayOctober 14, which he did Rosario stated that on Octo-ber 14 Galletta warned him not to come to work the fol-lowing day, which was the date of the Board election,because he would lose his job, because Galletta did notwant a union.Rosario went to Respondent's premises on October 15but did not work. When the election was over Gallettaapproached Rosario and told him to leave, saying he didnot want to see him around the shop, adding that he didnot want him there to vote.Rosario reported this to Schifano that day who imme-diately asked Galletta why Rosario was sent home. Gal-letta referred him to Pat Degliuomini who replied thathe had a lot of problems with Rosario concerning unem-ployment and he "couldn't take it any longer" and hedid not want to see Rosario any more, and did not wantanything more to do with him.Pat testified that Rosario was transferred from 15thAvenue to Abitat at Rosario's request because he wantedtowork in construction and thereby earn more money.He stated that Rosario was not discharged or laid off,but added that in early October 1982, Galletta called Ro-sario and asked him to report to work. Rosario said hewould, but had no carfare. Galletta then allegedly senthim a letter, which was not offered in evidence.Pat Degliuomini testified that prior to the election onOctober 15, there began a reduction of work at Respond-ent, and that he laid off Garcia and Rodriguez on Sep-tember 9, for that reason, and not because of the pendingelection.He testified generally that business declinedafterOctober 1982 and that from January 1981 to Sep-tember 1982 there was more work available than fromSeptember 1982 to the time of the hearing.With respect to the layoffs of Garcia and Rodriguez,Pat Degliuomini testified that in making the decision asto who to lay off, he does not consider seniority. Rather,he lays off the least helpful employee, even though hemay have greater seniority than other workers who areretained, and he keeps the most knowledgeable employ-ee.Pat conceded that Jean Pierre and Juan Corrales, whobegan work on May 14 and July 12, 1982, respectively,were unskilled when hired. Carlos Arias testified thatafter the layoffs of Garcia and Rodriguez, Pierre andCorrales worked with him as helpers. Arias stated thatPierrewas mainly an inside worker, cleaning the shopand painting, while Corrales was an outside helper Ariasfurther stated that Rodriguez' work was very good, theyhaving worked together for over 6 months, while Pierrecould not communicate inasmuch as he spoke onlyCreole. According to Arias, Corrales did not know theoutside helper's job and had no experience, while Rodri-guez possessed skills that neither Corrales nor Pierre hadsuch as lifting steel beams and drilling holes. Arias addedthatGarcia had more experience as an insisde workerand was a better worker than Corrales and Pierre. How-ever,Arias conceded that Pierre did welding work, andRodriguez testified that he also welded.Garcia and Rodriguez testified that before they werelaid off in September 1982, they worked steadily. Garciastated that he worked 6 days per week in September1982 from 8 a.m. to 6:30 p.m., and on Saturday from 8a.m. to 5 p.m. Rodriguez stated that in August 1982 heworked an average of 60 hours per week-as did otherworkers. They both said that it was Respondent's prac-tice to send them back to the same job the following dayif there was work left to be done, and there was work tobe completed on the job that they were working onwhen they were laid off.InMay, Respondent hired Jean Pierre, and as set forthabove in July, 2 months before the layoffs, Respondenthired two new employees-Victor Jason and Juan Cor-rales,who Respondent concedes was unskilled and inex-perienced when hired.8 Within a space of 2 weeks priorto the time of the September 8 layoffs of Garcia and Ro-driguez, two employees began work-Steve Rivers, onAugust 23, and Frank Marino, on September 5.Thus from May to September 1982, Respondent hiredfour employees who remained with it for some time-Pierre,Corrales,Rivers,andMarino-and laid offGarcia and Rodriguez on September 8, assertedly forlack of work It was Respondent's claim that the types ofwork done by the replacements was different than thatdone by Garcia and Rodriguez. However, Rodriguez tes-tified that he did the same type of work as Corrales,Pierre, and Rivers. It was noted that Pierre mainly per-formed welding work, and it was Rodriguez' testimonythat he welded also.Garcia conceded that Marino was hired as a welder, ajob also performed by Pierre-which Garcia had neverdone.However, Garcia did do the same work as Cor-rales.2.AnalysisThe credited evidence establishes that Garcia initiallycontacted the Union; Supervisor Molfetas was told thatGarcia introduced Castro to the Union and threatened todischarge all the union adherents. On the Union'sdemand for recognition, Pat Degliuomini told Schifanothat he would "get rid" of all the employees if Respond-entwas organized, and told the employees that theperson responsible for organizing the shop would befired, and identified Garcia, Rodriguez, and Rosario asbeing the organizers. At the same time, Steve Degliuo-mini told the workers that whoever signed cards for theUnion would be dischared and the shop would be closed,and conducted interrogations of the men to determinewho had signed cards for the Union. Based on .thesefacts and the timing of the layoffs which occurred only 2weeks after the Union made its demand for recognition, Ifind that the union activity of Garcia and Rodriguez wasa motivating factor in Respondent's decision to lay themoff.8 Jason appears to have been employed for only 2weeks as he waslistedon the payroll for the weeks of July 8 and 15 only 650DECISIONSOF NATIONALLABOR RELATIONS BOARDSimilarly, concerning Rosario I have credited his un-contradicted testimony that he was told by Galletta notto report to work on October 15, the day of the election,or else he would lose his job because Galletta did notwant a union. Nevertheless, Rosario went to Respond-ent's premises and was told by Galletta to leave-that hedid not want him at the shop and did not want him thereto vote. I cannot accept Pat Degliuomini's testimony thatRosario was not discharged or laid off inasmuch as Schi-fano has given credited testimony that when he askedPat why Rosario was sent home he was told that Pat didnot want to see Rosario any more and did not want any-thing more to do with him. It is therefore clear that dis-ciplinewas meted out to Rosario for reporting to Re-spondent's shop on the day of the election, thereby dis-obeying Galletta's orders not to do so.It is therefore clear and I find that the General Coun-sel has made a prima facie showing that the union activi-ty of Garcia and Rodriguez was a motivating factor inRespondent's decision to lay them off and was a motivat-ing factor in its decision to discharge Rosario.WrightLine, 251NLRB 1083 (1980).Respondent's defense is essentially that there was notenough work for Garcia and Rodriguez. No documenta-ry proof of a reduction of business was adduced, al-though I am aware that it was testified that the elimina-tion of the J-51 City renovation program adversely af-fected Respondent's business. It is also Respondent's po-sition that they were assigned to work on the renovationat 15th Avenue because of the lack of outside work, butthat they refused to do such work. However, the testi-mony of the employees, which I credit, was that the ren-ovationwork was completed some time before theirlayoff, that Rodriguez willingly did such work, and thatthey had been assigned outside jobs thereafter. In addi-tion, the employees continued to work overtime consist-ently until their layoff and indeed until the election 1month later. The abundant existence of overtime workcombined with the hire of three additional employeesaround the time of the layoff serves to rebut the true ex-istence of an unproven, unsupported decline of business.9Moreover, Respondent's asserterd criterion for decid-ing which employee to layoff was not followed. Its con-sideration in such cases was to retain the most knowl-edgeable and experienced employee. Certainly, Garcia,employed for 9 months and Rodriguez for 8 months i ohad more experience and possessed more knowledge atthe time of their layoff in September 1982, than Pierreand Corrales who Respondent conceded were unskilledwhen they were hired in May and July 1982, respective-ly.Accordingly,Respondent has failed to demonstratethat it would have taken the same action against Garcia,Rodriguez, and Rosario in the absence of their union ac-tivity. i i9Olympia Plastics Corp,266 NLRB 519, 534 (1983)10According to Respondent's recordsattachedto itsletterof Febru-ary 198411Wnght Line,supraTherefore, for the reasons, set forth above, I find thatRespondent's layoff of Garcia and RodriguezB. J. & R.Machine & Gear Co.,270 NLRB 267 (1984);SmedbergMachine & Tool,249 NLRB 534, 538 (1980), and dis-charge of RosarioMeyer Stamping & Mfg.Co.,237NLRB 1322 (1978), violate Section 8(a)(3) and (1) of theAct.The letter sent to Rodriguez does not constitute avalid unconditional offer of reinstatement, as required.Rather, it just states that there is "a position available,"and asks whether he is interested in the position whichwas not identified, giving him 48 hours from his receiptof the letter to contact Respondent.The Board has held that a virtually identical offer was"not specific, not unequivocal and not unconditional,"and therefore not valid.FlatironMaterialsCo.,250NLRB 554 (1980).The Board, in affirming an administrative law judge,stated inMontgomery County MH/MR Emergency Serv-ice,239 NLRB 821, 827 (1978):An employee who is discriminatorily discharged orlaid off is entitled to an unequivocal and uncondi-tional offer of reinstatement to his former job, if itstillexists, and if it does not, then to an equivalentposition. An invitation for an employment interviewor an offer of a new job is not an unequivocal andunconditionaloffer.ControlledAlloy,Inc.andHarlin Precision SheetMetal Fabrication Co., Inc.,208 NLRB 882, 883-884 (1974). Nor does an in-quiry as to whether an employee is interested in em-ployment constitute an unconditional offer. E. L.Bar and Merle Barr, d/b/a Bar Packing Company,82NLRB 1, 4 (1949);Hydro-Dredge Accessory Co.,215NLRB 138, 139 (1974).Moreover, the requirement that Rodriguez make uphismind in 48 hours is insufficient timeFreehold AMC-Jeep Corp.,230 NLRB 903 (1977).Ialso find thatMolfetas' question to Castro afterAugust 12, 1982, about whether he signed a card for theUnion; his question to Rosario in August if he was amember of the Union, and Pat and Steve's questioning ofthe employees on August 30, constituted unlawful inter-rogation. "Interrogation of employees with respect totheir union attitudes and sympathies without a legitimatepurpose and adequate assurance against reprisal . . . isinherently coercive, and hence violates Section8(a)(1)."Vincent et Vincent of AllentownMall,259 NLRB 1025,1026 (1981).I also find that Molfetas' remark to Rosario in August1982 that all the union followers and the other Hispanicworkers are going to lose their jobs, the August 30 state-ment by Pat Degliuomini to the workers that the personresponsible for organizing the shop would be fired, SteveDegiuomini's remark at that time that whoever signedunion cards would be fired, and Galletta's warning toRosario on October 14 not to come to work on October15 or he would be fired constitute unlawful threats ofdischarge. I also find that Pat Degliuomini's statementalso made on August 30 that he would close the shop ormove and change the Company's name constitutes an un- 15TH AVENUEIRON WORKS651lawful threat.ColumbiaEngineers International,249NLRB 1023 (1980).Ireject Pat Degliuomini'sdenial of these statementsThe remarks were made shortly after the same commentswere made to Union Official Schifano, which makes mebelieve that they were in fact uttered.Steve Degliuominidid not testify.D. TheDischargesof Castroand Corrales1.The factsOn the dayof the Board election,Molfetas askedCastro how he had voted Castro repliedyou "couldwell imagine it . . I knew what my rights were and Iwas interested in my well being and my future."Molfe-tas answered that he was a "bull shit."The Unionwon the election.Also that dayPat toldthe assembled workers that there would be no work thefollowing Saturday.Molfetas repeated the same thingand told Castro that if he wanted overtime he should goto the Union.The following workday,October 18,Castro com-plained to Molfetas that he needed to work overtime be-cause he was going to be evicted from his apartment, ap-parently for nonpayment of rent.Molfetas again told himthat if he wanted overtime he should go to Schifano andtheUnion.Molfetas added that with the Union, hewould take home less money because of deductions and,in addition,Respondent would not lend any more moneyto him.Castrooften requested overtime and was told manytimes thereafterbyMolfetasthat there was no moreovertime and that he should speak with Schifano regard-ing overtime,adding,"[D]on't talk to me about yourproblems.I told you why did you votefor the Union? Itold you beforeand after. . . .Now you have manyproblems on account of having voted for the Union."Corrales was also told by Molfetas after the electionthat if he wanted a union he would not work overtime.Both Castro and Corrales testified in behalf of theUnion in April 1983 at a hearing concerning Respond-ent's objections to the election won by the Union. Bothmen stated at the instant hearing that following theirApriltestimonyRespondent'streatmentof themchanged.Corrales stated that he was not greeted and hewas given orders in a sharp,authoritative,and harshtone.Castro stated that whenever he asked for help incarrying a heavy item, Molfetas told him to carry italone,"[T]here's no union here" and when Castro ques-tioned an order Molfetas told him, "[Y]ou don'thave aunion,do it."Castro conceded,however,that he neverwas required to carry a load that was too heavy for him,and despite the fact that he was told to carry heavyitems himself,he always had help from others in doingsuch work.On May 4,Castro and Corralesworked on a job inStaten Island,New York.Castro testified that when hearrived at the site he told Supervisor Molfetas that hedid not feel well and wanted to leave at noon.Molfetasagreed,but said that there was a lot of work to do andrequested that Castro delay his departure.At noon,Castro continued working because he wanted to finishthe job,and at 4:30 p.m told Molfetas that he was leav-ing.Molfetas asked him to stay at work and Castro re-minded him that he had earlier said thathe would leaveat noon.Molfetas said that he would see him tomorrow,adding,"no problem-come early."Castro and Corralesdenied speaking to Pat Degliuomini at that jobsite thatday.Corrales testified that on May 4 he was asked to workovertime but he refused,and explained that he had topick up his daughter but he also offered to work over-time another day. Molfetas said all right.Later that day,Corrales was told by Pat Degliuomini that he was dis-charged.He asked why and was told by Pat that Re-spondent no longer needed him.The following day, Castro went to work and was toldby Pat that he was no longer needed.On May 10,Castro and Corrales were sent identicalletters by Respondent:Thisis to inform you that we have terminatedyour position with our company for the followingreasons.You have continuously been late for work andhave failed to call in when you are absent fromwork.You have not performed your duties as a cooper-ative employee of this company.When asked to doa specific job that takes 15 to 20 minutes,you pro-long its completion for an hour.On May 4 and 5,1983, you were asked to workon a project that must be left in a safe condition. At4:30 p.m. you chose to leave the job in an unsafecondition.Thisaction may have caused a danger toyour fellow workers, as well as the general public.We believe these labor practices to be unfair andwe had no alternative but to terminate your posi-tion.Pat Degliuominitestifiedthat on the morning of May4 he knew thatCastro, Corrales,and Arias were goingto cause problemsforMolfetasbecause he saw themcongregating.He stated that at4:30 p.m. he observed thethree mendepart theStaten Island site, leaving the toolsand equipment unattended.Pat, who claimednot to havereceived any prior notificationthat the men had to leave,asked wherethey weregoing andwas told they wereleaving because it was4:30. Pat said that they only had30 minutesworkleft, addingthat if they left they shouldnot report to work the following day.Pat and the re-maining workersstayed on the job for40 to 45 minutes.He denied knowing thatany of theemployees were sickthat day.Pat Degliuominitestified that he fired Castro and Cor-rales becausethey refused to work atthe Staten Islandjob. They were replaced bytwo employees-I week and1-1/2 months later,respectively.Pat noted that on one occasion Castro askedfor cer-tainmaterials,and based on that he knew that Castrowas performing iron work on his own, for noncustomers,but Pat did not mind that. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.AnalysisCastro had been thesubjectof an unlawful interroga-tion by Molfetas sometime after August 12, 1982, and onthe day of the election was asked by him how he voted.In April 1983 Castro and Corrales testified in behalf ofthe Union at a hearing on Respondent's objections to theelection.Castrowas thereafter continuously given re-minders, when he questioned an order,that there was nounion in the shop.Corrales testified to orders beinggiven sharply,untilMay 1983 when they were dis-charged.Castro was repeatedly told to go to the Unionifhe wanted overtime,and was also told by Molfetasthat he would have many problems because he voted fortheUnion.Corrales signed a card for the Union onAugust 30, 1982Based on these facts I find that the General Counselhas made a prima facie showing that the union activityof Castro and Corrales and their testimony at the April1983 hearing were motivating factors in Respondent's de-cision to discharge them.Respondent'sevidence is that Castro and Corraleswere discharged for refusing to work on May 4,1983. Itappears that the regular quitting time was 4:30 p.m.,when they left the Staten Island jobsite.They gave un-contradicted testimony that they both received permis-sion from Molfetas to leave at that time.Respondent's letter of May 10 to the two men setsforth three reasons for the discharges:(a) lateness andfailure to call when they were absent, (b) uncooperative-ness and slowing down in the performance of work, and(c) leaving the May 4 job in an unsafe condition,causingdanger to coworkers and the public.At the hearing, PatDegliuomini expressly denied firing Castro and Corralesfor the first two reasons set forth in the letter.However,he conceded that the extrawork theywere asked to docomprised only 40 to 45 minutes and was performed bythe other men remaining on the job.Itdoes not appearlikely that Respondent would have fired a person such asCastro, who had been employed by it for over 2 years,orCorrales, a 10-month employee, for such a minorreasonNo danger to the other workers or the publicwas proven and the other employees did whatever wasrequired that afternoon.Respondent's letters of dischargemade a sarcastic apparent reference to the charges thenpending against it by calling the two men's actions, twoof which were at hearing conceded to be false, "unfairlabor practices."I accordingly find and conclude that Respondent hasnot shown that it would have taken the same actionagainst Castro and Corrales in the absence of their unionactivities.I accordingly find and conclude that Respondent's dis-charge of Castro and Corrales violated Section 8(a)(3),(4), and(1) of the Act.ModernMfg. Co.,261 NLRB 534,550-551(1982).However,I am unable to find as alleged in the com-plaint that between April 7 and May 4, 1983,Respondentassigned Castro to more arduous and less agreeable jobtasks and required him to perform such tasks.AlthoughCastro testified that following his testimony at the Boardhearing in April 1983 he was told to carry heavy itemshimself because there was no union,he conceded that hewas never actually required to carry a load that was tooheavy for him, and he always had help from others indoing heavy work.The General Counsel has thus failed to set forth aprima facie case of discriminatory assignment and per-formance of arduous and less agreeable job tasks.Iaccordingly will recommend that this allegation ofthe complaint be dismissed.E. TheReductionof Overtime1.FactsThe General Counsel alleges that about October 15,Respondent stopped assigning employees overtime workthat they previously had received, and which overtimethey normally would have received, because of theirunion activities.As set forth above, on the day of the election, October15, 1982, Supervisor Molfetas told the employees thatthere would be no overtime work the following day, Sat-urday, and that if employees wanted overtime theyshould go to the Union. Molfetas told other employeesthe same thing thereafter, including a remark to Corralesthat if he wanted a union he would not work overtime.When Castro asked Molfetas forpermissionto work onSaturday,Molfetas asked why he voted for the Union,and reminded Castro that he warned him that therewould be no more overtime. He told Castro to go to theUnion if he wanted overtime.Itwas the consistent testimony of the employees thatprior to the election they worked 6 days per week,Monday through Saturday, and worked up to 60 hoursperweek. They were paid by check for their regularMonday through Friday work, and were paid in cash fortheirSaturday overtime work.In additionthey alsoworked overtime during the week, for which they werealso paid in cash. After the election, however, theyworked Monday to Friday, 40 hours per week, and didnot work any Saturday overtime.Union Official Schifano and employee Castro said thatafter the election they went to the shop on various Sat-urdays. Schifano stated that he observed Molfetas, Vin-cenzoYale, Jean Pierre, FranK Marino, and FrankManno walk into the premises.Schifano asked Manno, aunion member,who did not work for Respondent duringthe week, why he was working there when he knew thatthe Union was trying to organize it, and that certain em-ployees were fired for helping the Union. Manno repliedthat he needed extra income and admitted being em-ployed by Respondent. Pierre, a card signer, and Marinotestified in behalf of Respondent at the hearing concern-ing Respondent's objections to the election.PatDegliuomini testified that the shop was alwaysopen on Saturdays in 1982 and that before the election itwas open forbusinesswith Molfetas and Arias employedthen.He further stated that before the election there wasno set daily working hours,but he doubted that employ-ees worked more than 40 hours per week.Pat noted that from July 1982 to November 4, 1982,the payroll records indicate that no overtime was givento unit employees,except Pierre who worked overtime 15TH AVENUE IRON WORKSin the week of October 28. Pat replied that it was "possi-ble" that the reason for the omission of overtime in therecords was that they were paid in cash for such work.The record set forth that in each week from Novem-ber 4, 1982, to September 28, 1983, one or more unit em-ployees received overtime pay.PatDegliuominifurther stated that FrankMannoworked in Respondent's shop on weekends after October15, 1982, but he was equivocal when asked if Mannoworked for Respondent, replying that he may have per-formed work for 15th Avenue, but that he mostly did hisown work there Pat did not believe that RespondentpaidManno.Other employees,includingsuch hourlypaid persons as Molfetas and Frank Marino workedwhen Manno worked at Respondent's shop.Pat seemed to concede that overtime was stopped be-ginningOctober 15, 1982, as alleged in the complaint,and he stated that such overtime was stopped becausework was not available. However, he later testified thathe did not know whether overtime was reduced after theelection,while admitting that he previously testified thatithad.He also stated that in 1983, employees workedabout every other Saturday.The payroll records do not indicate that any employeeworked overtime from July 1982, the earliest record pro-duced, through October 28, 1982. This could be ex-plained by the testimony that employees were paid incash for such work.BeginningNovember 4, 1982, how-ever,overtime hours worked appear in the payrollrecords. 12An analysis of the overtime worked from November 4,1982, through September 28, 1983, as set forth in thepayroll records establishes that employees who workedgreat amounts of overtime prior to the election workedfewer overtime hours thereafter.As an example, Arias, who testified that he worked anaverage of 65 to 67 hours per week, Monday throughSaturday and occasionally Sunday from 1981 to October15, 1982, worked a maximum of only 5 hours overtime in1week in the period November 4, 1982, to April 21,1983, the last date he worked overtime He generallyworked only 2 to 3-1/2 hours overtime in the weeks thathe worked overtime after the election. He stated that henever worked on any Saturday after the election.Castro,who testified that prior to the election heworked 10-1/2 hours per day, Monday through Satur-day,workedamaximumof 6 hours in I week in theperiod covered by the payroll records. He generallyworked from one-fourth to 3-3/4 hours in the weeks thathe worked overtime subsequent to the election.Corrales,who testified that prior to the election heworked 10 hours per day, Monday through Saturday,worked 2 and 3 hours,and sometime4 hours overtimeper week in the weeks in which he worked overtimeafter the election.Incontrast, the other employees,Marino,Pierre,Schiavo, and Yale, all consistently worked at least 8hours overtime per week during each week from No-vember 4, 1982, to September 28, 1983.It isalso signifi-12A summary of the overtime worked by each employee appears asApp A653cant to note that following the discharge of Castro andCorrales in early May 1983 their replacements, Guiller-mo Rodriguez, who began work in the week ending May12, andBernanRodriguez, who began work in the weekending June 1, immediately commenced working muchovertime. Thus, in each week from May 18 to September28, 1983, Guillermo Rodriguez worked at least 12 hoursand as much as 18-1/4 hours overtime. From June 1 toSeptember 28, Bernan Rodriguez worked from 6-1/4 to14-3/4 hours per week in overtime.2.AnalysisThe employees consistently worked a great deal ofovertime prior to the election.It is readily apparent thatthey would have continued to do so but for the Union'svictory in the election of October 15. The fact that otheremployees continued to work much overtime after theelection supports a finding that the union adherents toowould have been permitted to continue working over-time on Saturdays.The reason for the abrupt terminationof overtime work can be found first in Steve Degliuo-mini's statement to the employees on the day that theUnion made its demand for recognition that there wouldbe no more overtime and later on the day of the election,and thereafter Molfetas' comments to the workers thatthere would be no more overtime and that if employeeswnated overtime they should go to the Union.Molfetasmade this even clearer when he refused Castro's requestfor overtime,asking him why he voted for the Union,and reminding him that he had previously warned himthat there would be no more overtime.Olympia PlasticsCorp.,266 NLRB 519,535 (1983).This finding is furthersupported by the fact that the replacements of Castroand Corrales immediately began working large amountsof overtime on their hire.Respondent'sdefense, that sufficientwork was notavailable to justify overtimework,is rebutted by the factthat other employees continued to work overtime, andthat such overtime work stopped abruptly for the unionadherents on the day of the election.This demonstratesthat the real motive for terminating the overtime workwas the success of the employees in voting for the Unionin the election.Gorman MachineCorp.,257 NLRB 51, 58(1981).Iaccordingly find and conclude that Respondent's re-duction of overtime to Carlos Arias, Mario Castro, andJuan Corrales violated Section 8(a)(3) and(1) of the ActIwill not find a violation with respet to Alberto Encar-nacion since there was no proof that he worked anyovertime at all.' 3F. The Loan of Money to Arias1.FactsThe General Counsel alleges that Respondent, bySteveDegliuomini,withheld from Carlos Arias moneyfrom a loan for which Respondent has cosigned and11The General Counsel, in her brief, names only employees Arias,Castro, Corrales, and Encarnacionas beingdiscriminatedagainst in thereduction of overtime work 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich money had been sent to Respondent for transmit-tal to Arias.The facts are as follows:In early August 1982 Arias applied for a $2500 person-al bank loan.SteveDegliuomini cosignedhis applicationand the loan was approved. The bank sent a check forthe amount of the loan to Respondent. In early October,shortly before the Board election, Arias asked Steve if hereceived the check. Steve said he had, but he could notgive him the check because he had to await the outcomeof the election, adding that if the Union won the electionhe might be forced to close the shop or lay him off.Later, about thetimeof the election, Ariasagain askedSteve about the status of the checkand wastold that hecanceled the loan and returned the check to the bank.In its answerto the complaint, Respondent admittedthat "it had returned the alleged bank money to thebank."PatDegliuomini testified that Respondent regularlylent money to employees if they requested it, and was re-imbursed eventually.With respect to its practice of lend-ingmoney to employees, Castro testified that shortlybefore the election Molfetas told him that if the Unionwas victorious Respondent would no longer lend moneyto the employees.2.AnalysisIt is clear that the bank check, which had already beenreceived by Respondent would have been given to Ariashad it not been for the intervention of the union organiz-ing drive. Steve Degliuomini confirms this in his state-ment to Arias that the check would be held pending theoutcome of the election. The return of the money by Re-spondent to the bank was then in direct conflict with itsprior policy of granting a loan to the worker. I see nodifference herein that Steve Degltuomim personally co-signed the bank loan, rather than directly lending themoney to Arias. If anything, Respondent undertook lessrisk because it paid none of its own money.I accordingly find and conclude that Respondent un-lawfullywithheld a loan to Arias becuase of his unionactivities.Land Printing,264 NLRB 369, 374 (1982);Kermit Super Yalu v. NLRB,631 F.2d 328, 330 (4th Cir.1980).G. Surveillance and Threats of Bodily Harm1.FactsThe General Counsel alleges that about October 28,1982, Pat Degliuomini engaged in surveillance by photo-graphing the meeting places, meeting, and activities ofthe Union, and the concerted activities of its employees,and that on the same date he threatened a union officialwith bodily harm if he did not cease his organizationalactivities among Respondent's employees.A union meeting had been set for 4:30 p.m. on Octo-ber 28, 1982. Shortly before that time, Union OfficialSchifano was sitting in his car on the corner where theemployees leave the shop when he noticed Galletta sit-ting in a car across the street pointing a camera at him.Galletta remained there no more than 1-1/2 minutes andthen left.When the employees left the shop they andSchifano moved toan area acouple of blocks away.Schifano then spoke to three employees, Arias, Castro,and Corrales, for about 15 minutes when Schifano ob-served a vehicle containing Pat Degliuomini and an un-identifiedman who pointed a camera at them. Pat andthe man remained for 3 to 4 minutes at which time Schi-fano gestured obscenely with his middle finger. Pat saidin Italian: "If I catch you around here again, I'll breakyour legs. You take that to your mother." Schifanocould not recall what his reply was, and Pat and the manleft.CorralescorroboratedSchifano'saccountof thesecond incident except, however, that Corrales apparent-ly did not know what Pat said to Schifano since Patshouted "something. . .in Italian" to SchifanoRespondent denied the allegations of the complaint,but in its answer admitted "that it took one photographof an agent of Local 455 for the purpose of protecting anemployee of Respondent from physical harm that Re-spondent's agent Pat Degliuomini believed was going tobe perpetrated upon said employee."2AnalysisThe Board has held inBlanchard ConstructionCo., 234NLRB 1035 (1978), that photographing workers who arethen engaged in activities in behalf of a union:. . necessarily tends to inhibit employees in theircommunicationswith their designated bargainingrepresentative, in that it constitutes a form of sur-veillance of the employees' union activities, or atleastcreates that impression, and thereby impermis-sibly interferes with, restrains, and coerces the em-ployees in the exercise of their rights guaranteed bySection 7 of the Act.[Blanchard Construction Co.,supra at 1037. See alsoFluid Chemical Co.,203NLRB 244, 246 (1973).]Respondent's admission in its answer that it photo-graphed only the union agent does not minimize the in-timidatingeffecton employees of having the camerapointed at them. Even if the camera was inoperative, thecoercive effect of the ostensible picture taking is stillpresent.BarnesHospital,217NLRB 725, 727 (1975).Moreover, Respondent did not prove, as set forth in itsanswer, that the union agent's photograph was taken foran allegedly legitimate purposeI accordingly find and conclude that the picture takingon October 28, 1982, violated Section 8(a)(1) of the Act.I cannot, however, agree that the threat by Pat Deg-liuomini to Schifano violated the Act In order to deter-minewhether certain action "reasonably tends to re-strain,coerce or interfere with" employees' Section 7rights,Rossmore House,269 NLRB 1176 (1984), the em-ployees must be aware of the allegedly unlawful con-duct.MarcheseMetal,270 NLRB 293 (1984);Shenani-gans,264 NLRB 908, 920 (1982). In this case, the threatwas made to Schifanoin Italian.There was no showingthat any of the employees who were present understoodItalianor were told by Schifano what Pat Degliuominisaid to him. On the contrary, Corrales, the only employ-ee who testified about this incident, stated that Pat shout- 15TH AVENUEIRON WORKSed "something in Italian" to Tony.Inasmuch as Pat'scomment came immediately after Shcifano'sobcene ges-ture,the employees could have inferred that statementwas just a response"in kind"to the gesture.Accordingly,Iwill recommend dismissal of this alle-gation of the complaint.H. The Alleged Refusal toBargainI.The factsThe Union was certified as the representative of thefollowing employees on July 20, 1983:All full-time and regular part-time productionand maintenance employees including installer em-ployees of Respondent, employed at its Brooklynplant, exclusive of all office clerical employees, pro-fessional employees, guards, and all supervisors asdefined in the ActOn August 1, 1983, Respondent recognized the Unionas the exclusive representative of the unit employees atthe bargaining meeting held that day.At that session, Union Official Schifano requested alistof the names and addresses of the employees; a de-scription of their jobs; their dates of hire; rates of pay;and benefits, including medical, sick leave, and vacations.Schifano told Respondent's attorney and negotiator Sal-vatore Spinelli, that he needed the information in orderto formulate the Union's demands concerning benefitsand working conditions. Spinelli said that he would pro-vide that material.From the beginning of the negotiations it was Re-spondent's repeated position that its finances were suchthat there was only a certain amount of money it couldpay-and if it had to pay more it could not afford to stayin business It also asserted that it had no money andvery little to give to the employees.On August 17 the parties met, and Respondent gaveSchifano a written list of certain names, wages, anddates.They discussed this list for 30 minutes. Schifanotold Spinelli that he needed a typed letter on Respond-ent's letterhead with the names of the unit employees,their dates of hire, classification, actual duties, and bene-fits including vacation, sick leave, and medical coverage.Spinelli said that he would have his secretary type theinformation and send it to him soon. Schifano also askedfor a list of the paid holidays provided by Respondent.Spinelli replied that the "major" holidays were given byit,but was not certain as to which ones, and agreed totellSchifano at the next meeting. In addition, certain in-formation concerning vacations was given by Respond-ent but Spinelli stated that he was not confident on itsaccuracy. Schifano said that he needed precise data con-cerning each employee's vacation benefit. The partiesagreed to defer a discussion of wages and classificationsbecause Respondent had not provided specific informa-tion concerning wages.The parties bargained from the Union's standardagreement, and at that meeting they agreed on a numberof items set forth in that contract, including the bargain-ing unit; the International Union's role concerning the655contract;recognitionof the Union; union security;checkoff of union dues; payment for overtime pay, butnot the actual sum payable for such work; reporting pay;grievance-arbitrationprovisions;no-strike-no-lockoutclause,plant visitation; seniority; leave of absence; non-discrimination; bulletin boards; piecework;erection andfield fabrication; paydays;saving-clause;and severancepay 14At the nextmeetingon August 25, Schifano asked forthe information he had previouslyrequested.Spinelli re-plied that he was surprised that Schifano did not receiveit,and said that he would have Respondent's secretarysend him the data. On discussing the terms of a contract,Spinelli asked what it would take to settle the entirematter, including the contract, the outstandingcharges,and the layoffs and discharges of employees.Schifano answered that regarding the (a) contract, allunion benefitfunds mustbe phased in within the 2-yearcontractand allemployees must receivean immediateraiseof $1.25per hour, and that regarding the (b)unfairlabor practices, all employees must be given offers of re-instatementand some, unspecified backpay. Schifanoadded that he was considering filing a claim with theDepartment of Labor to obtain for the employees over-time wages due but not paid.Spinelli replied that if the Union (a) withdrew allcharges, (b) did not file charges concerning the dis-charges of Arias, Castro, and Corrales, and (c) did notpursue the overtimeclaim,Respondent would execute acontract containing a 25-cent-per-hour raise, make con-tributions to the pension and welfare fund in the secondyear of the contract, and give paid vacation to employ-eeswith more than 1 year of service In addition, Re-spondent proposed offering reinstatement to all who de-sired it and a total payment of $4100 backpay. That sum,which Schifano believed was reasonable, was arrived atinprivate discussions between Schifano and Spinelli.Schifano believed that it would be beneficial to theUnion and the employees to dispose of the Board casesand have a signed contract.Schifano replied that he accepted the proposal of rein-statement and the $4100 figure but insisted that Respond-entmake a better proposal on the terms of a new con-tract.At the next session held on September 12, Respondentrepeated its proposal of the previous meeting with themodification of increasing its wage raise to 50 cents perhour. Respondent changed certain hourly wagerates onthe list that it had given Schifano at the August 17 meet-ing. Schifano again requesteda list containingthe datesof hire, wages, and benefits of the employees,and said heneeded it to continue the negotiations.Spinelli againagreed to provide the information "right away." Re-spondent proposed a 1-year contract with contributionsto the apprentice, severence, and welfare funds and a 50-cent-per-hourwage raise if the Union withdrew itscharges and agreed not to file an overtime claim." Spinelli testified that although he agreed to certain paragraphs of aproposed contract, he agreed only tothe languagethereof,and that anyagreementsthatwere made were conditionedon their reaching a finalcontract 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchifano rejected that offer and proposed a 2-yearcontract with all the funds phased in during that period,including an increase in the welfare fund, two additionalholidays,an immediatewage raise of $1.25 per hour, andcontributions to the pension fund to begin in the secondyear. In addition, Schifano agreed to Respondent's offerconcerning the apprentice fund, and to its proposal, pre-viously given, to settle the Board cases.Spinelli said that he would look into the Union's offerand the meeting ended.Spinelli canceled meetings on September 14, 21, and29 and October 12 and 25 which were previously sched-uled in advance.Sometime after October 25, Schifano requested Spin-ellito provide the information previously asked for.Spinelli agreed to do soand a meetingwas set for No-vember 3.On October 18 and November 1, a charge and a firstamended charge were filed, alleging the discharges ofCastro and Corrales.At the meeting of November 3, Schifano asked whyhe had not yet received the requested information. Spin-elli replied that he should have received it, and that hewould have the secretary send it. Spinelli thensaid- "Be-cause of the charges that were filed with the Board . . .the company will . . . withdraw any offer [it has] made. . . with respect to settle the contract." Spinelli addedthat there would be no change in existing wages, bene-fits,or conditions, and Respondent has no money for anyincreases because inasmuch as it would have to paybackpay to former employees, it had no money for cur-rent workers, and further noted that everything that waspreviously agreed to was "off the table" and no longeragreed on because the Union continued to pursue itscaseswith the Board Spinelliagainclaimed, as he hadthroughout the negotiations, that Respondent could notafford to give any increases in wages or benefits. Schi-fano asked for proof of such poor economic conditionand said the Union's accountant should meet with Re-spondent's accountant to review the situation, but thatSchifano needed all the information he had previouslyrequested. 15The meeting ended with the understanding that assoon asSchifano received the requested information hewould call Spinelli to arrangea meeting.Schifano called Spinelli in the week prior to January 9,1984,and againrequested the information. Spinelliagreed to send it to him. Schifano did not receive it andon January 9, 1984, filed the instant charge alleging Re-spondent's refusal to bargain. He testified at the hearingthat he still had not received the information he previ-ously requested.Schifanowas questioned on cross-examination con-cerning the information he requested. He testified thatregardingholidays, the Union demanded 14 paid holi-days. Spinelli first stated that it paid the "major" holi-days, and then said it gave 7 holidays but never provideda list astowhich holidays were paid Concerning vaca-15Thereafter, the Union's accountant did not call Respondent's ac-countant, and Schifano did not seek to make arrangements to have theaccountants meetAt that point,five sessions of the instant hearing hadbeen heldtions, he was told by Spinelli the vacation benefits forsome employees, but later changed what he told Schi-fano.Concerning other workers, Spinelli did not knowtheir vacation benefits, but as to such benefits Spinellipromised to give Schifano the correct information. Con-cerning the list of employees' names, Spinelli's originallistwas incomplete in that some employees' last nameswere not set forth, and Spinelli agreed to provide the in-formation in the form requested by the Union.Spinelli testified that Schifano requested a statementspecifying the dates of hire, fringe benefits, current rateof pay, and other items.Spinelli asserted that in addition to providing a list tothe Union early in the negotiations, which has been dis-cussed above as having been done on August 17, 1983,he sent a letter to the Board agent in February 1984 inresponse to the charge filed which alleged Respondent'srefusal to bargain. The letter indicates that a copy wassent to the Union's attorney. In it, Spinelli stated, interalia, that.The decision to break off negotiations was madejointlywith the Union's consent. The economiccondition of the employer makes it impossible tomeet the demands of the Union The Union wishesthe employer to sign a contract that the Union hasnegotiatedwith the Allied Building Metal Indus-tries, IncThe employer is not a member of thistrade association and could never match the wagespaid to employees in this field.In addition, the Union is aware there are pendingcases (Case No. 29-CA-10125 and Case No 29-CA-10235) regarding laid off and discharged em-ployeesThe above-mentioned cases are monetaryin nature and any collective bargaining agreementwill, as a practical matter, be related to the outcomeof these cases Finally, it is the employer's conten-tion that the Union has failed to bargain in goodfaith and that its demands are excessive and imprac-tical.The letter included a list of the names and addresses ofemployees and their dates of hire and termination.Spinelli further testified that during the negotiations hetold Schifano that Respondent had no firm policy con-cerning vacations, sick days, and other benefits, but thathe informed the Union that vacation benefits were givento employees, and perhaps workers were paid for dayson which they were sick.Spinelli stated that at the meeting of September 12,each party sought a complete "package" including settle-ment of the Board cases and a contract. He added thatalthough he agreed to certain paragraphs of a proposedcontract, he agreed only to the language thereof, andthat any agreements that were made were conditionedon their reaching a final contract He conceded that atthe final negotiation session, Schifano renewed his re-quest for information, and thereafter he may have calledSpinelli about it, and Spinelli promised to send it to him.The action apparently taken was the February 1984letter to the Board agent with a copy to the Union's at-torney discussed above. 15TH AVENUEIRON WORKS2.AnalysisThe General Counsel alleges that Respondent unlaw-fully refused to bargain with the Union by (a) failing andrefusing to furnish the following information to theUnion regarding the unit employees: their names, ad-dresses, dates of hire, job classifications, job descriptions,wages and job benefits including vacation, holiday, medi-cal coverage, and pension and sick leave benefits; (b)canceling five negotiation sessions previously agreed to;(c)withdrawing all its bargaining proposals and with-drawing from certain agreements on certain items previ-ously agreed to; and (d) demanding, as a condition ofreaching agreement that the Union agree to accept Re-spondent's proposal to liquidate its backpay liability inthe unfair labor practice cases and that the Union agreenot to maintain such charges, and since November 3,1983, failed and refused to meet and bargain with theUnion unless and until the Union agreed to such propos-al.Section 8(a)(5) of the Act requires the parties to nego-tiating sessions to engage therein with "an open and fairmind, and a sincere purpose to find a basis of agree-ment."NLRB v. A. W Thompson, Inc.,449 F.2d 1333(5th Cir. 1971).a.The request for informationThere is no dispute that Union Official Schifano re-peatedly requested from Respondent the information setforth in the complaint. Nor is there any question but thatRespondent's attorney-negotiator repeatedly agreed tosupply such information, and expressed surprise that ithad not yet been furnished to the Union when remindedby Schifano.The Board has held that information of the type re-quested here "is presumptively relevant for purposes ofcollectivebargainingand must be provided upon requestto the employees' bargaining representatives."Grand Is-lander Health Care Center,256 NLRB 1255, 1256 (1981).Although some partial information was delivered tothe Union at the August 17 meeting, including certainnames,wages, and dates of hire,it is clearthat not allthe requested information was supplied, and that whichwas given was incomplete and later changed, such as thewage rates of certain persons In addition, although Re-spondent's letter of February 16, 1984,setsforth infor-mation such as the names, addresses, and dates of em-ployment of certain employees, that letter was sent tothe Board and not to the Union. The letter, however, in-dicates that a copy thereof was sent to the Union's attor-ney, but there has been no showing that the infromationwas in fact received by the Union's attorney or theUnion itself. Respondent has promised to provide the re-quested information to the Union,as it isrequired to do,and it has not yet done so.Iaccordingly find and conclude that Respondent, byfailing to provide the Union with requested informationrelevant and necessary for the purpose of collective bar-gaining,has violated Section 8(a)(5) of the Act.657b.Other allegationsspondent demanded, as a condition of reaching agree-ment,that the Union agree to accept its proposal to liq-uidate its backpay liability in the unfair labor practicecases and that the Union agree not to maintain suchchargesThe evidence is clear that the discussion of August 25,1983, concerning a liquidated amount of backpay was en-tered into freely by Respondent and in the Union, and infact the sum of $4100 in backpay was arrived at after dis-cussions between Schifano and Spinelli. Indeed, Schifanobelieved that that figure was reasonable, and he also be-lieved that disposing of the pending Board cases and ob-taining a contract would be beneficial to the employeesand the Union, and to this end he accepted Respondent'spropoal of $4100 backpay and offers of reinstatement tothose who wished to return.However, the alleged violation in this regard, accord-ing to the complaint, occurred on November 3, 1983. Atthatmeeting,which was the parties' last, Respondentwithdrew its agreements and offers because new chargeswere filedagainst itThe withdrawal of its agreements and offers was clear-ly a retaliation by Respondent against the Union for itsfiling the new charges. Although Respondent did agreeto continue to bargain on the noneconomic items afterthatmeeting, its agreement was illusory because the ar-rangementwas that Schifano would call toarrange sucha meeting once it received the requested information. Re-spondent had no intention of providing the requesteddata and it did not, and it therefore could rest assuredthat a further bargaining session would not take place.Such a withdrawal of its proposalsand agreementspreviouslymade is reflective of bad faith and violatesSection 8(a)(5) and (1) of the Act.Luther Manor NursingHome,270 NLRB 949 (1984);Pittsburgh-DesMoines SteelCo., 253 NLRB 706, 708 (1980);NLRB v. Mid valley SteelFabricators,621 F.2d 49, 52-53 (2d Cir. 1980).However, I can find no condition to bargaining im-posed on the Union by Respondent, as alleged in thecomplaint.In lightof Respondent's failure to provide the request-ed information to the Union despite its repeated promisesto do so, its cancellation of five negotiationsessionswhich had previously been scheduled, and its withdrawalof all its bargaining proposals and agreements on No-vember 3, 1983, all convince me that Respondent's entirecourse of action throughout the period after August 1,1983,was lacking in a good-faith desire to arrive at afinal agreement with the UnionGreat Lakes Coal Co.,268NLRB 1207 (1984);TaurusWasteDisposal,263NLRB 309, 315 (1982).I.Overall Concluding ObservationsThe evidence is pursuasive that from the moment Re-spondent became aware that the Union was attemptingto organize its employees, it immediately undertook acourse of action to defeat that campaign. Immediately ontheUnion's demand for recognition, Respondent's topofficials interrogated and threatened the employees and 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentified Garcia and Rodriguez as the organizers. Short-ly thereafter, it laid off Garcia and Rodriguez allegedlyfor lack of work, when it was clear that the reason wasfor their activities in behalf of the Union.On the day of the election, Rosario was discharged be-cause he disobeyed instructions and came to the shop tovote, and it was announced that no more Saturday over-time would be given to the workers. No clearer discrimi-nation canbe shown than the abruptcessationof abun-dant overtime work on the day the Union won the elec-tion.Thereafter Castro and Corrales were discharged fortheir union activities and for testifying in behalf of theUnion at a hearing, and throughout this period, begin-ning from the time the Union was certified, Respondentunlawfully sought to delay and frustrate the bargainingprocess by failing to supply the Union with requested in-formation necessary to continue the negotiation process;by the concellation of meetings previously arranged; andby withdrawing from its proposals and agreements. Re-spondent's express intention to punish the Union's ring-leaders and to avoid having anything to do with theUnion, first expressed by its officials with Union AgentSchifano on his demand for recognition, was fulfilled byits actions subsequent to that timeCONCLUSIONS OF LAW1.The Respondent, 15th Avenue Iron Works andAbitat Buildersand ManagementCorp., is an employerengaged incommerce within themeaningof Section 2(6)and (7) of the Act.2. Shopmen's Local Union No. 455 of theInternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act.3.By laying off and refusing to recall FranciscoGarcia and Jose Rodriguez, and by discharging and re-fusing to reinstate Angel Rosario because of their activi-ties in behalf of and support for the Union, Respondenthad engaged in unfair labor practices within themeaningof Section 8(a)(1) and (3) of the Act.4.By discharging and refusing to reinstate MarioCastro and Juan Corrales because of their activities inbehalf of and support for the Union, and for testifying ata Board hearing, Respondent has engaged in unfair laborpractices within themeaningof Section 8(a)(1), (3), and(4) of the Act.5.By withholding from Carlos Arias money from aloan and by reducing the amount of overtime workgiven to Carlos Arias, Mario Castro, and Juan Corrales,because of their activities in behalf of and support for theUnion, Respondenthas engaged in unfairlabor practiceswithin themeaningof Section8(a)(1) and(3) of the Act.6.All full-time and regular part-time production andmaintenanceemployees including installer employees ofRespondent, employed at its Brooklyn plant, exclusive ofallofficeclericalemployees, professional employees,guards and all supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collective bar-gaining withinthe meaningof Section 9(b) of the Act.7Since July 20, 1983, the Union has been and is nowthe certified and exclusive representative of all employ-ees in the aforesaid appropriate unit for the purpose ofcollective bargaining within the meaning of Section 9(a)of the Act.8.By failing and refusing to provide the Union withrequested information relevant and necessary for the pur-pose of collective bargaining; by conceling negotiationsessionspreviously scheduled; by withdrawingallof itsbargaining proposals and agreements with the Union;and by its overall acts and conduct, Respondent failedand refused to bargaincollectivelywith the Union andhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of the Act.9.By asking its employees whether they signed cardsfor the Union; by threatening its employees with dis-charge, plant closure, and removal of the plant, Re-spondent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.10.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.It.Respondent has not otherwise violated the Nation-alLabor Relations Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the purposes ofthe act. Having found that Respondent laid off FranciscoGarcia and Jose Rodriguez and discharged Angel Ro-sario,Mario Castro, and Juan Corrales in violation ofSection 8(a)(1) and (3) of the Act, I shall recommendthat Respondent be ordered to offer Garcia, Rodriguez,Rosario,Castro, and Corrales immediate and full rein-statement to their former positions of employment or, ifthese positions are not available, to substantially equiva-lentpositionswithout prejudice to their seniority orother rights and privileges previouly enjoyed.Having also found that Respondent has violated Sec-tion 8(a)(1) and (3) of the Act by reducing overtime forits employees, I deem it appropriate to order Respondentto restore its prior practice of Saturday overtime workforCarlosArias,Mario Castro, and Juan Corrales. Ishallalso recommend that Respondent be ordered tomake whole Garcia, Rodriguez, Rosario, Castro, Cor-rales,and Arias for any losses they may have suffered byreason of the discriminationagainst them.The loss ofearningsfor the discriminatees shall be computed in themanner prescribed in F.W. Woolworth Co.,90 NLRB289 (1950), and shall include interest as set forth inIsisPlumbing Co.,138 NLRB 716 (1962), andFlorida SteelCorp.,231 NLRB 651 (1977).I shall also recommend that Respondent be ordered tocooperate in the restitution of the loan to Carlos Arias.Having found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act, I shall recommendthat it cease and desist therefrom and, on request, bar-gaincollectivelywith the Union as the exclusive repre-sentative of all employees in the appropriate unit and, ifan understanding is reached, embody such understanding 15TH AVENUEIRON WORKS659in a signed agreement. I shall also recommend that Re-spondent provide the Union, on request, with informa-tion relevant and necessary for collective bargaining.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed16ORDERThe Respondent, 15th Avenue Iron Works, Inc., andAbitat Builders and Management Corp., Brooklyn, NewYork, its officers, agents, successors, and assigns shall1.Cease and desist from(a)Laying off, discharging, or terminating its employ-ees because of their activities in behalf of or support forShopmen's Local Union No. 455 of the International As-sociationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO (Local 455) or because they testi-fied in a Board proceeding.(b)Withholding from employees money from a loanbecause of their activities in behalf of or support forLocal 455.(c)Reducing the amount of overtime work given toemployees because of their activities in behalf of andsupport for Local 455.(d) Refusing to bargain collectively conerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with the Union as the exclusive bargaining rep-resentative of its employees in the following appropriateunit:All full-time and regular part-time production andmaintenance employees including installer employ-ees of Respondent, employed at its Brooklyn plant,exclusive of all office clerical employees, profession-al employees, guards and all supervisors as definedin the Act.(e)Refusing to provide the Union on request, informa-tion relevant and necessary for the purpose of collectivebargaining.(f)Withdrawing its bargaining proposals and its agree-ments on items previously agreed to and accepted.(g)Asking its employees whether they signed cardsfor the Union and threatening its employees with dis-charge, plant closure, and removal of the plant.(h) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Francisco Garcia, Jose Rodriguez, Angel Ro-sario,Mario Castro, and Juan Corrales immediate andfull reinstatement to their former positions of employ-mentor, if those jobs no longerexist,to substantiallyequivalent positions, without prejudice to their seniorityand other rights and privileges previously enjoyed, andmake them whole for any losses of pay each may havesuffered by reason of the discriminationagainst them inthe mannerset forth in the remedy section of the deci-sion.(b)Remove from its files any references to the layoffor termination of Francisco Garcia and Jose Rodriguezon September 9, 1982; Angel Rosario on October 28,1982, and Mario Castro and Juan Corrales on May 5,1983, and notify them in writing that this has been doneand will not be used against them in any way.(c) Take steps to restore the loan it had cosigned withCarlos Ariasand transmitto him the money for the loanwhen it isreceived from the bank.(d) Restore its prior practice of assigning Saturday andother overtime work to Carlos Arias, Mario Castro, andJuan Corrales.(e)On request, bargain with the above-named labororganizationas the exclusive representativeof all em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment,and, if an understandingis reached,embody the understandingin a signedagreement.(f)On request, bargain collectively with the above-named labororganizationby furnishing it with the fol-lowing relevant wage and employment information con-cerning unit employees: the full name, current home ad-dress,date of hire, job classification, job description,wages, and benefits presently being provided to employ-ees in thebargainingunit such as, but not limited to, va-cation,medical coverage,and pensionand sick leavebenefits.(g) Post at the Brooklyn, New York facilities of 15thAvenue Iron Works, Inc. and AbitatBuilders and Man-agement Corp., copies of the attached notice marked"Appendix B."17 Copies of the notice, on forms provid-ed by theRegionalDirector for Region 29, after beingsigned by the Respondent's authorizedrepresentative,shall be posted by the Respondent immediately upon re-ceipt andmaintainedfor 60 consecutive days in conspic-uous places including all places where notices to employ-ees arecustomarily posted. Reasonable steps shall betaken by the Respondentto ensurethat the notices arenot altered, defaced, or covered by any othermaterial.(h)Notify theRegionalDirector in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.'° If no exceptions are filed as provided by Sec 10246 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses17 If this Order is enforcedby a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order ofthe Nation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcingan Order ofthe NationalLaborRelations Board " 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AAriasCastroCorralesMarinoPierreRiversSchiavoYaleGRodriguezBRodriguez11/04/8221015.510-1/211/112-1/21-1/48-3/4111011/1811111011/251211812/02*18'1012/09695101012/1651/22-1/2'112/232-3/43/423-1/2131012/301-1/43-1/48-3/412701/06/831-1/28-1/210-1/201/1335-1/22-1/21013-3/41001/273-1/247-1/2121002/033-1/2'1351002/103-1/42111-3/41351002/1710-1/2155'02/2421-3/42-1/47-1/4104803/033-1/23-1/411-3/41351003/102-1/21-3/42111351003/173-1/41-1/24-3/481351003/241013-3/4503/313-3/43/48-1/413-1/21404/0711-3/416-1/36204/142-1/48-1/21351004/211-1/41-1/2151551004/2813-1/216-1/21/451005/051/4101051005/1211-1/28-1/27-3/410-1/2405/1815167816-1/205/2514-1/2196-1/21017-1/406/019-3/411481311-3/406/087-3/414-1/251015-1/41106/1581351015-3/410-1/406/221514-1/2510169-1/406/2811-3/417-1/2510157-1/407/06710-1/448129-1/407/1311-1/213-1/451018-1/46-3/407/20913-3/4510156-1/407/27510166-3/408/0314-1/212-1/2514-1/26-3/408/1015-1/216-1/25156-1/408/17*11-1/251116'08/2417-1/215-1/29-3/41016-1/26-3/408/311515-1/259-3/415-1/213-1/409/071211481309/141518-1/25101509/211613-1/251015-1/2709/2813-3/415-3/45916-1/214-3/4*The asterisk indicates that the employee worked some overtime but the exact amount is unknown becausethe payroll record isillegible.APPENDIX BNOTICE To EMPLOYEESPOSTEDBY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT lay off,discharge,or terminate our em-ployeesbecause of their activitiesin behalf ofor supportfor Shopmen'sLocal Union No. 455 of theInternationalAssociationof Bridge,Structural&Ornamental IronWorkers,AFL-CIOor because they testified in a Boardproceeding.WE WILL NOT withhold from our employees moneyfrom a loan because of their activities in behalf of or sup-port for Local 455.WE WILL NOT reduce the amount of overtime workgiven to our employees because of their activities inbehalf of and support for Local 455.WE WILL NOTrefuse to bargain collectively concern-ing rates of pay,wages, hours,and other terms and con-ditions of employment with Local 455 as the exclusivebargaining representative of our employees in the follow-ing appropriate unit: 15TH AVENUEIRON WORKS661All full-time and regular part-time productionand maintenance employees including our installeremployees, employed at our Brooklynplant,exclu-sive of all office clerical employees, professionalemployees, guards and all supervisors as defined inthe Act.WE WILL NOTrefuse to provideLocal455, on request,information relevant and necessary for the purpose ofcollective bargaining.WE WILL NOTask our employees whether they signedcards forLocal455 or threaten them with discharge,plant closure,or removal of the plant.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise ofthe rights guaranteed you by Section7 of the Act.WE WILL offerFranciscoGarcia,JoseRodriguez,Angel Rosario,Mario Castro,and Juan Corrales immedi-ate and full reinstatement to their former positions of em-ployment or,it those jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniorityand other rights and privileges previously enjoyed, andmake them whole for any losses of pay each may havesuffered by reason of the discrimination against them.WE WILL remove from our files any reference to thelayoff or termination of Francisco Garcia and Jose Ro-driguez on September 9, 1982; Angel Rosario on Octo-ber 28,1982;Mario Castro and Juan Corrales on May 5,1983, and notify them in writing that this has been doneand will not be used against them in any way.WE WILL take steps to restore the loan we had co-signed with Carlos Arias and transmit to him the moneyfor the loan when it is received from the bank.WE WILL restore our prior practice of assigning Satur-day and other overtime work to Carlos Arias, MarioCastro,and Juan Corrales.WE WILL,on request,bargain with Local 455 as theexclusive representative of all employees in the aforesaidappropriate unit with respect to rates of pay,wages,hours,and other terms and conditions of employment,and, if an understanding is reached,embody such under-standing in a signed agreement.WE WILL,on request,bargain collectively with Local'455 by furnishing it with the following relevant wageand employment information concerning unit employees:the full name, current home address,date of hire, jobclassification,job description, wages, and benefits pres-ently being provided to employees in the bargaining unitsuch as, but not limited to, vacation and holidays, medi-cal coverage,and pension and sick leave benefits.15TH AVENUEIRONWORKS, INC.ABITATBUILDERSANDMANAGEMENTCORP.